NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              OCT 19 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RANJODH SINGH,                                   No. 06-72763

              Petitioner,                        Agency No. A079-286-715

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR ., Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 13, 2011
                            San Francisco, California

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Ranjodh Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ summary affirmance of an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
protection under the Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition for review.

       The IJ rejected Singh’s asylum and withholding claims after finding him not

credible. We uphold such findings unless the record evidence “compels a contrary

result.” Joseph v. Holder, 600 F.3d 1235, 1240 (9th Cir. 2010). Here, we cannot

say that it does.

       Singh gave contradictory testimony about the number of times he had been

arrested by the Indian authorities. See Chebchoub v. INS, 257 F.3d 1038, 1043

(9th Cir. 2001) (testimony as to the number of times applicant was arrested before

his departure went to the heart of his claim and supported an adverse credibility

determination). Singh also claimed to have been present when his marriage was

registered, despite previously testifying that he had been in hiding at the time. See

id. (inconsistencies about events leading up to departure could justify adverse

credibility determination); see Zamanov v. Holder, 649 F.3d 969, 976 (9th Cir.

2011) (“Material alterations in the applicant’s account of persecution are sufficient

to support an adverse credibility finding.”). These discrepancies, which Singh was

unable to explain when offered the chance, provide substantial evidence for the IJ’s

finding that Singh was not credible. Singh’s claims for asylum and withholding

therefore fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                          2
      Singh’s CAT claim likewise fails. It is based on testimony the agency found

not credible, and no other evidence in the record, including the country conditions

reports, compels a finding that it is more likely than not Singh would be tortured if

returned to India.

      The petition for review is DENIED.




                                          3